995 F.2d 116
UNIVERSAL REINSURANCE CORPORATION, Plaintiff-Appellee,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellant.
No. 92-1559.
United States Court of Appeals,Seventh Circuit.
July 29, 1993.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, No. 92 C 737;  John F. Grady, District Judge.
Before CUDAHY, ROVNER and ESCHBACH, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing filed by the appellant, the panel has decided to rehear the appeal.   The opinion issued on June 4, 1993 is vacated and the appeal taken under advisement.